Case: 18-10243      Date Filed: 05/07/2019   Page: 1 of 2


                                                                [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 18-10243
                            ________________________

                    D.C. Docket No. 8:17-cv-01681-RAL-MAP



ADELINA MCCULLEY,
CLARENCE J. MCCULLEY,
JOHN M. RICHMOND,

                                                    Plaintiffs - Appellants,

versus

DETECTIVE JEFFREY JONES,
(PCSO), individually,
GRADY JUDD,
in his official capacity as Sheriff of the Polk County Sheriff's Office,

                                                    Defendants - Appellees.

                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                    (May 7, 2019)
                Case: 18-10243      Date Filed: 05/07/2019      Page: 2 of 2


Before WILSON, JILL PRYOR, and TALLMAN, ∗ Circuit Judges.

PER CURIAM:

       Adelina McCulley, Clarence McCulley, and John Richmond (collectively,

Appellants) brought § 1983 malicious prosecution actions against Detective Jeffrey

Jones. The district court dismissed Appellants’ complaint, reasoning that Jones

was entitled to qualified immunity because he had probable cause to arrest

Appellants. Appellants then moved to amend the judgment, which was denied.

Appellants appealed. After careful review and with the benefit of oral argument,

we affirm the district court’s well-reasoned opinion.




∗The Honorable Richard C. Tallman, United States Circuit Judge for the United States Court of
Appeals for the Ninth Circuit, sitting by designation.
                                              2